UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                         No. 17-2141


BARBARA MURPHY BROWN, d/b/a Woodward LLC,

                    Debtor - Appellant,

             v.

THOMAS PATRICK GORMAN,

                    Trustee - Appellee,

             and

USBC-ALEXANDRIA (UNITED STATES BANKRUPTCY COURT),

                    Party-in-Interest.


Appeal from the United States District Court for the Eastern District of Virginia, at
Alexandria. Leonie M. Brinkema, District Judge. (1:17-cv-00565-LMB-JFA)


Submitted: May 31, 2018                                           Decided: June 14, 2018


Before NIEMEYER, FLOYD, and HARRIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Gregory Bryl, BRYL LAW OFFICES, Washington, D.C., for Appellant. Thomas P.
Gorman, Marcelo R. Michel, OFFICE OF THE CHAPTER 13 TRUSTEE, Alexandria,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Barbara Murphy Brown appeals from the district court’s orders affirming the

bankruptcy court’s order dismissing her Chapter 13 bankruptcy petition with prejudice to

her right to refile another Chapter 13 petition for 180 days. We have reviewed the record

provided on appeal and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court. Brown v. Gorman, No. 1:17-cv-0565-LMB-JFA (E.D. Va.

Sept. 1, 2017, Oct. 10, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2